OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS



            STATE OF TEXAS
                           ^fe
            PENALTY FOR- /$&$'$&
                                                ."<.-•




            PRIVATE USE ||/^||,                                 ZIP 78701
                                                                02 W
                                                             £S 0001401623 AUG. 06. 2015
7/29/2015                                   A                                                  //
GEE, JERRY                       Tr. Gt.
                                     v
                                         No.Cl14r0957-12-A                  WR-83,249-01
This is to advise that the Couirhas^denied without written order the application for
writ of habeas corpus on the findings/of the trial co^rt           mg.
                                                                            el Acosta, Clerk
                    h
             \~^                oT JERRY GEE
                       Vy7" COFFIELD UNIT-TDC# 1843029                                     '•h
                                  2661 FM 2054
                            ^     TENNESSEE COLONY, TX 75884
                        ^                                                       UTF
                   \
             v^

                                                                                               I